Citation Nr: 1536276	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1944 to December 1970.  He died in February 2007, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the RO in Milwaukee, Wisconsin that reopened and denied a claim for entitlement to service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)). 

As discussed below, despite a prior final denial of the appellant's claim of service connection for the cause of the Veteran's death, the Board finds that in light of a change in the governing regulation that created a new entitlement in this case, this claim must be adjudicated as a new claim.  Spencer v. Brown, 4 Vet. App 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO previously denied entitlement to service connection for the cause of the Veteran's death in a November 2007 rating decision and properly notified the appellant, who did not perfect an appeal of that decision or submit new and material evidence within one year of the decision. 

2.  Since the prior final November 2007 decision, changes to the regulation pertaining to the presumption of service connection for Veterans exposed to herbicides during service created a new basis of entitlement to benefits in this case.

3.  The Veteran served on active duty from June 1944 to December 1970, including service in Vietnam, and he is presumed to have been exposed to herbicides during his period of active service.

4.  The Veteran died at home in February 2007, many years after separation from service, and his death certificate listed the immediate cause of death as cardiopulmonary arrest due to or as a consequence of metastatic colon cancer.  No underlying causes of death were listed. 

5.  At the time of death, the Veteran's established service-connected disabilities were type II diabetes mellitus and degenerative arthritis of the cervical spine.

6.  The weight of the competent and probative evidence does not establish that any of the terminal conditions had its onset in service, that malignant tumors became manifest to a compensable degree during the one-year period following the Veteran's discharge from service, or that his death was otherwise attributable to an in-service disease, injury, or event.
 

CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 

2.  Due to a liberalizing regulation, the most recent claim of service connection for the cause of the Veteran's death is a new claim and it will be reconsidered.  38 C.F.R. § 3.309(e) (2015); Spencer v. Brown, 4 Vet. App 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 

3.  A service-connected disability was not a principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in cases specifically involving claims for DIC benefits, notice must include:  a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

The RO provided the appellant with adequate pre-adjudication notice by letters dated in June 2010 and September 2010.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant has submitted written statements, a VA informational packet regarding Agent Orange, and private medical records in support of her claim.  VA has obtained service treatment records (STRs), VA medical records, private medical records, the Veteran's death certificate, and considered her assertions.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise. 

The Board notes that a VA opinion has not been obtained to address whether the cause of the Veteran's death was related to service.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  As discussed below, no probative evidence suggests that the Veteran's death was in any way related to his service, and the information and evidence of record contains sufficient competent medical evidence to decide the claim.  Specifically, the evidence does not suggest and the appellant does not contend that the Veteran  suffered from colorectal cancer during service or within the year following discharge.  Moreover, although she contends that his colorectal cancer was due to exposure to herbicides during service, colorectal cancer is not among the enumerated diseases associated with exposure to herbicides.  Finally, there is no competent evidence suggesting his colon cancer was related to service.  Therefore, a VA medical opinion is not warranted.

VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

 
Analysis

The appellant seeks to establish that the Veteran's death was related to service, as due to exposure to herbicides.  Her original claim of service connection for the cause of the Veteran's death was denied in a November 2007 rating decision.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

The appellant submitted her original claim for service connection for the cause of the Veteran's death in April 2007, contending that his death was due to service.  In a November 2007 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death, finding that the evidence failed to show that his death was related to military service.  The RO noted that the Veteran's death certificate showed that he died in February 2007 of cardiopulmonary arrest due to metastatic colon cancer, that private medical records showed that he had anal carcinoma and colon adenocarcinoma prior to his death, and that anal and colon cancer are not subject to presumptive service connection based on Agent Orange exposure.  The RO properly notified the appellant of this denial by a letter dated in January 2008.  

In response, the appellant submitted a timely notice of disagreement in January 2009, asserting that the Veteran died of cancer that was due to Agent Orange exposure in service.  She also said he had diabetes.  A statement of the case was issued to her in July 2009, and she did not submit a timely substantive appeal (VA Form 9) in response.  A VA Form 9 was received from the appellant at the end of December 2009, which is more than one year after notice of the November 2007 decision, and more than 60 days after mailing of the statement of the case.  By a letter to the appellant dated in January 2010, the RO notified her that her VA Form 9 was untimely.  Thus, the Board finds that the appellant did not timely perfect an appeal of this decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).   

The Board also finds that no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2015).

In February 2010, the appellant filed another claim of service connection for the cause of the Veteran's death.  She contended that the Veteran had ischemic heart disease due to herbicide exposure.

A finally denied claim for service connection can be reconsidered if there is an intervening and substantive change in a law or regulation that creates a new basis of entitlement to a benefit.  See Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).  The Court held:

[W]hen a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation. The applicant's later claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim.

Spencer, 4 Vet. App. at 288-89.

Since the prior final November 2007 RO decision, ischemic heart disease was added to the list of diseases, at 38 C.F.R. § 3.309(e), for which service connection is presumed in veterans who were exposed to an herbicide agent.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

In this case, the Board finds that the above regulatory change does provide a basis for reconsidering the appellant's claim for service connection for the cause of the Veteran's death, as the amended regulation provides a new basis of entitlement to the benefits sought.  Spencer, supra.  Thus, the Board will consider this new claim on the merits.

Service Connection for the Cause of the Veteran's Death 

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service, or, in the case of malignant tumors or cardiovascular-renal disease, which may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after discharge from service).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The Veteran served on active duty in the U.S. Army from June 1944 to December 1970, including verified service in Vietnam from 1969 to 1970.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides.

Governing law and regulation provide that if a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  These diseases are AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2015).  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.

During the Veteran's lifetime, service connection was established for type II diabetes mellitus on this basis.  His only other established service-connected disability was degenerative arthritis of the cervical spine.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran's death certificate shows that he died at home in February 2007.  The immediate cause of death was listed as cardiopulmonary arrest due to or as a consequence of metastatic colon cancer.  No other contributing causes of death were listed.

The Veteran's service treatment records are negative for any of the terminal conditions listed on his death certificate, and are negative for malignant tumors and heart disease.  Varying blood pressures were recorded during service, and in a July 1970 report of medical history completed upon retirement, the Veteran reported a history of high blood pressure; the reviewing examiner noted that he had high blood pressure in the past.  His service treatment records include normal electrocardiograms in July 1966 and July 1970.

On VA examination in April 1971, the Veteran's blood pressure was 110/70, and his cardiovascular system was clinically normal.  

Post-service medical records are negative for cancer or carcinoma until 2004, more than 30 years after the Veteran's separation from service, and are entirely negative for ischemic heart disease.

VA medical records on file are negative for cancer and heart disease.  An exercise tolerance test in August 1997 was negative.  The test was also negative for ischemic electrocardiogram changes.

Private medical records on file, including from L.M.-B., MD, show that the Veteran was diagnosed with anal carcinoma in 2004, and adenocarcinoma of the colon in 2005.  A November 2006 computed tomography (CT) scan of the abdomen and pelvis showed interval tumor development.  A November 2006 PET/CT scan showed multifocal new sites of tumor in the chest and at the iliac bifurcation region.  In December 2006, his oncologist, Dr. M.-B. indicated that the Veteran had widely metastatic colorectal carcinoma, and that due to his rapid progression of his disease, he was referred to a hospice.

In a September 2007 statement, the appellant said that the Veteran was treated for diabetes for years, and he was having problems with his lungs and not feeling well for a very long time prior to his diagnosis of cancer.  In correspondence on file, the appellant contended that the Veteran's terminal cancer was caused by in-service exposure to Agent Orange, and resulted in his death. 

By a letter dated in May 2010, the Veteran's primary care physician, J.R.C., MD, indicated that the Veteran was a patient of his internal medicine practice whom he treated for approximately ten years.  He said the Veteran developed colon cancer that was metastatic and led to his demise.  He stated: 

His death certificate states cardiopulmonary arrest, but this was due to severe, overwhelming end-stage metastatic colon cancer.  The patient had no evidence of ischemic/coronary artery disease.  There was no history in his medical record to suggest coronary artery disease/atherosclerotic cardiovascular disease.

By a letter dated in January 2011, Dr. M.-B., the Veteran's oncologist, stated that she treated the Veteran from December 2004 to February 2007 for squamous cell carcinoma of the anal canal and metastatic colorectal carcinoma.  She indicated that in October 2006, he was diagnosed with metastatic disease with liver metastasis, and had subsequent progression of the metastatic cancer to involve bilateral lung disease and bilateral periaortic adenopathy.  She said he died at home of complications of his extensive metastatic colorectal carcinoma.  She noted that she had reviewed the Veteran's death certificate, and opined that although the certificate showed that his death was secondary to cardiac complications, his death was actually related to complications of his colorectal carcinoma.

In a June 2012 statement, the appellant asserted that the evidence of record raised reasonable doubt as to whether the Veteran had ischemic heart disease that contributed to his death.

Upon review of the record, the Board finds the evidence does not support a finding of service connection for the cause of the Veteran's death.  The terminal conditions (anal and colorectal carcinoma) listed in the medical records and death certificate are not disabilities to which the herbicide presumptions apply.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).  In other words, metastatic colon cancer is not a disability recognized by VA as being due to herbicide exposure, and therefore it is not subject to presumptive service connection on the basis of herbicide exposure.  Id.   

Further, the Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there was no new evidence to change the previous determination that there remains inadequate or insufficient evidence of an association between exposure to herbicides and colorectal cancers.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).  

The Board also has considered the lay statements of the appellant in support of her claim.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  Although the appellant believes that the Veteran's colorectal cancer was due to Agent Orange exposure, she is a layperson and her unsupported opinion as to the etiology of his cancer cannot be considered a competent medical opinion.
The Board affords these lay statements no probative weight, as she is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining as to the relationship between herbicide exposure and colorectal cancer.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board notes that the evidence of record indicates that the Veteran's colon cancer metastasized to his lungs, and acknowledges that VA has found a positive association between herbicide exposure and lung cancer.  However, as outlined above, the preponderance of the competent and probative evidence of record does not show that the Veteran's lung cancer represented a primary cancer site.  In this regard, the Board points out that a presumptive cancer (such as lung cancer) which develops as a result of a metastasizing non-presumptive cancer (such as colon cancer) may not be service-connected under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a).  See 38 U.S.C.A. § 1113(a); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); see also Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (the presumption of service connection for liver cancer did not apply because the medical evidence revealed that carcinoma of the liver was a result of metastasis from colon cancer, rather than from primary liver cancer).  Accordingly, presumptive service connection for the cause of the Veteran's death is not warranted based on metastatic colon cancer to the lungs as a result of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

With regard to the appellant's contention that the Veteran had ischemic heart disease, the Board affords these lay statements no probative weight, as she is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing ischemic heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's treating private physician of many years, Dr. C., provided a medical opinion that the Veteran did not have ischemic heart disease.  This medical opinion is competent, credible, and highly probative.

And, despite the appellant's contentions, there is no competent and credible evidence that the Veteran ever had ischemic heart disease during his lifetime. Both Dr. C. and Dr. M.-B. provided medical opinions to the effect that the Veteran's death was due to overwhelming metastatic colon cancer, which has not been linked to service.  

Therefore, service connection is not warranted for the cause of the Veteran's death on a presumptive basis based on Agent Orange exposure.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

There is no medical evidence of malignant tumors manifested to a compensable degree in the first post-service year, and no evidence of this condition for more than 30 years after the Veteran's separation from active service.

Finally, no medical professional has suggested that the Veteran's anal or colorectal carcinoma is related to herbicide exposure.  There is no competent and credible evidence to link the principal or contributory causes of death with the Veteran's active duty.  There is also no probative evidence linking the Veteran's death to his service-connected diabetes mellitus or cervical spine arthritis.

Upon review of all of the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran's terminal colorectal carcinoma was related to service.  As there is no evidence in the service treatment records to support direct causation of colorectal carcinoma, no manifestation of this cancer within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection based on herbicide exposure during the Veteran's Vietnam service, the Board finds that the weight of the evidence is against the claim.

For these reasons and bases, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's terminal colorectal carcinoma developed many years after service, and that this cancer was not caused by any incident of his service - including his presumed exposure to herbicides (the dioxin in Agent Orange).

There is no competent and credible evidence showing that the Veteran's service-connected disabilities of diabetes mellitus or cervical spine arthritis caused or substantially or materially contributed to the Veteran's death.  See 38 C.F.R. § 3.312.  The weight of the competent and probative evidence establishes that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus service connection for the cause of his death is not warranted.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


